COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Wolfgang P. Hirczy De Mino, PH.D. v. Star Operations, Inc., Lana L.
                           Lewis and Victor C. Huff, Jr.

Appellate case number:     01-18-00307-CV

Trial court case number: 2017-30978

Trial court:               133rd District Court of Harris County

        On May 3, 2018, the trial court clerk advised this court that appellant had not made payment
arrangements for the filing of the clerk’s record. On May 4, this court issued a notice to appellant
that failure to make payment arrangements for the filing of the clerk’s record could result in
dismissal unless appellant provided proof of payment or arrangements to pay by 5:00 p.m. on May
14. On May 14, appellant filed a letter. In it, he asserted that he had requested a limited clerk’s
record, but the trial court clerk included more documents than he requested and quoted him a price
of $224.00. Appellant argues that he should not have to pay for more documents than he requested.
         Unless the parties reach an agreement and file a written stipulation as to the contents of the
clerk’s record under Rule 34.2, the clerk’s record must contain certain documents, including all
pleadings, the court’s docket sheet, the court’s judgment or order appealed, any post-judgment
motions or requests for findings of fact and conclusions of law, the notice of appeal, any formal
bill of exception, and the request for the clerk’s record. See TEX. R. APP. P. 34.2, 34.5(a). Appellant
has not provided this court with his request for the clerk’s record, but if it does not include all of
the items required by Rule 34.5(a), those additional documents must be included in the clerk’s
record. See TEX. R. APP. P. 34.5(a).
       Moreover, if appellant fails to make arrangements for the filing of the clerk’s record, this
court may dismiss the appeal after giving ten days’ notice. See TEX. R. APP. P. 42.3. Thus, appellant
must provide proof of payment or of arrangements to pay for the clerk’s record within 10 days of
this order or the appeal may be dismissed. See id.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually    Acting for the Court


Date: May 22, 2018